Citation Nr: 0116890	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-10 153	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


THE ISSUE

Entitlement to the construction of an enclosed porch studio 
for photography and drawing as part of the veteran's program 
of independent living services.  




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Des Moines, Iowa, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1945 to September 1948.

2.	On May 30, 2001, the Board was notified by the VA RO in 
Des Moines, Iowa, that the veteran died on March [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

 



